Citation Nr: 1514665	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  11-05 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the Veteran's claim for service connection for blurred vision.

2.  Whether new and material evidence has been submitted to reopen the Veteran's claim for service connection for disability of the feet, claimed as swelling.

3.  Entitlement to service connection for blurred vision on a de novo basis.  

4.  Entitlement to service connection for a disability of the feet on a de novo basis.  

5.  Entitlement to service connection for arthritis.

6.  Entitlement to service connection for scars.


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney

ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from September 1981 to September 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Columbia, South Carolina, regional office (RO) of the Department of Veterans Affairs (VA).  

The RO has determined that the new and material evidence has been received to reopen the Veteran's previously denied claims for service connection for blurred vision and a disability of the feet.  The Board must nevertheless make an independent determination as to whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran was scheduled for a hearing before the Board in October 2014.  The hearing was cancelled at the Veteran's request in October 2014.  

The issues of entitlement to service connection for blurred vision and a disability of the feet on a de novo basis, and entitlement to service connection for scars and arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not submit a notice of disagreement or new and material evidence within a year of the October 2001 rating decision that denied entitlement to service connection for blurred vision and foot swelling.  

2.  Evidence received since October 2001 meets pertains to a basis for the previous denials and raises a reasonable possibility of substantiating the claims.   


CONCLUSIONS OF LAW

1.  The October 2001 rating decision that denied entitlement to service connection for swelling of the feet is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105(a) (2014). 

2.  Evidence received since the October 2001 decision is new and material, and the claim for service connection for swelling of the feet is reopened.  38 C.F.R. § 3.156(a) (2014). 

3.  The October 2001 rating decision that denied entitlement to service connection for blurred vision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a). 

4.  Evidence received since the October 2001 decision is new and material, and the claim for service connection for blurred vision is reopened.  38 C.F.R. § 3.156(a). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2014). 

The record shows that the Veteran submitted his original claim for service connection for a disability of the feet in November 1986.  This claim was denied in a July 1987 letter.  The Veteran did not submit a notice of disagreement with this claim.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

Several days after the July 1987, letter, the RO received the Veteran's examination for entrance into service.  This record was relevant to his claim.  At the time of the July 1987 decision and receipt of service records, regulations provided that where new and material evidence consists of service department records received within the appeal period, the prior adjudication would be reconsidered by the AOJ.  38 C.F.R. § 3.156(b) (1987).  The regulations did not define new and material evidence.  Arguably, a service department record showing the Veteran did not have the claimed disability at service entrance would be new and material.  The July 1987 letter; therefore did not become a final decision and remained pending until the claim was readjudicated.  Cf. Beraud v. McDonald, No. 2013-7125 (Fed. Cir. Sept. 12, 2014) (if Veteran reports new evidence during the appeal period, the claim remains pending until there is a determination as to whether the evidence is new and material).

The Veteran submitted a claim for service connection for blurred vision in July 2000.  He also requested that his claim for service connection for a disability of the feet be reopened.  These claims were denied in an October 2001 rating decision.  The Veteran did not submit a notice of disagreement with this decision or any additional evidence within one year of the decision.  As there was no notice of disagreement or new and material evidence in the appeal period, the decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  This decision included an implicit finding that new and material evidence had been received to reopen the foot claim.  A copy of the letter notifying the Veteran of this decision is not in the claims folder.  The Veteran's subsequent request to reopen the claims reflects an awareness of the prior denial and he has not asserted that he did not receive the October 2001 decision.  Hence the presumption of regularity in the mailing of notice of VA decisions is not rebutted.  Jones v. West, 12 Vet. App. 98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  The RO is presumed to have notified the Veteran of the October 2001 rating decision.

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence is not required as to each previously unproven element of a claim.  Furthermore, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

At the time of the October 2001 denial of service connection for swelling of the feet, and an eye disability the only service treatment record that was available was the Veteran's entrance examination.  VA treatment records did not show the claimed disabilities.  The basis for the denial was that "this condition neither occurred in nor was caused by service." 

Current evidence includes many VA treatment records that show reports of chronic bilateral foot pain.  The diagnoses include tinea pedis and plantar fasciitis.  These records confirm that the Veteran has a current diagnosis of a bilateral foot disability.  

The medical record also includes statements from the Veteran that he sustained frostbite of the feet during service in New Zealand.  He reports that he has experienced pain and swelling of his feet on a more or less continuous basis since discharge from service.  

The Veteran is competent to report that he experienced an injury to his feet during service.  Furthermore, he is competent to report readily observable symptoms such as pain and swelling.  The newly presented evidence is presumed to be credible for purposes of determining whether or not it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Given the evidence of a current disability of the feet, the Veteran's assertions that he sustained an injury to the feet in service, and that he has experienced symptoms since that time, the McLendon standard has been met, and the Veteran's claim for service connection for a disability of the feet is reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Similarly, the October 2001 rating decision that denied entitlement to service connection for blurred vision stated that recent VA treatment records did not note treatment for blurred vision.  However, VA treatment records contained in Virtual VA include complaints of blurred vision.  Moreover, an April 2013 VA treatment record includes an assessment of decreased vision of the right eye from an injury in service.  This constitutes evidence of a current disability. 

The Veteran argues that he was struck and injured by a tree branch in the vicinity of his right eye during service, and that he has had blurry vision ever since this injury.  The Veteran is competent to report his injury and his symptoms, and his credibility must be presumed.  Given the evidence of a current disability that may be associated with active service, and the lack of sufficient information to make a decision on the claim, the McLendon standard has once again been met, and the Veteran's claim for service connection for blurred vision is reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The matters of service connection for a disability of the feet and blurred vision will be addressed on a de novo basis in the remand at the end of this decision.  


ORDER

New and material evidence has been submitted, the claim for service connection for blurred vision; to this extent the appeal is granted.  

New and material evidence has been submitted to reopen the claim for service connection for disability of the feet, claimed as swelling; to this extent the appeal is granted.  


REMAND

The only service treatment record that is currently available is the Veteran's entrance examination.  The only request for service treatment records was made in November 1986, and the reply was received in July 1987.  This reply stated that the only available record was the entrance examination.  However, a stamp at the top of the page says that for further information, the US Army Reserve Personnel Center in St. Louis, Missouri was to be contacted. 

VA is obligated to make as many requests as are necessary to obtain relevant records from a Federal department or agency.  This includes service treatment records.  38 C.F.R. § 3.159(c)(2) (2014).  In this case, there is no indication that an additional attempt has been made to obtain service treatment records since July 1987, or that the US Army Reserve Personnel Center has ever been contacted.  The Board finds that additional attempts to obtain the Veteran's service treatment records must be made until there is reasonable certainty that these records do not exist or that further attempts to obtain them would be futile.  

The decision to reopen the foot and eye claims, entitles the Veteran to a new examination.  Shade.  

Finally, the record shows that a March 2014 rating decision denied entitlement to service connection for arthritis and scars.  The Veteran submitted a notice of disagreement with this decision in March 2014.  To date, he has not yet been provided a statement of the case for either of these issues.  Therefore, these issues must be remanded for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's service treatment records.  If the request is not successful, contact the US Army Reserve Personnel Center for the records.  The search for the service treatment records should continue until there is reasonable certainty that these records do not exist or that further attempts to obtain them would be futile.  In that case, a memorandum to this effect that describes the search process should be placed in the record.  

2.  After available service treatment records have been obtained, schedule the Veteran for a VA eye examination.  The examiner must note that the claims file has been reviewed.  All indicated tests and studies should be conducted.  The examiner should answer the following:

a) Does the Veteran have a current abnormality of one or both eyes (shown at any time since 2010)?  

b) Is any identified disability a refractive error?

For each disability of the eye that is not a refractive error, is it is as likely as not that the disability was incurred during active service, or is the result of an in-service injury, to include trauma to the right eye?  

The reasons for all opinions should be provided.  If the examiner is unable to provide any requested opinion without resort to speculation, the reasons for that opinion should be provided, and any outstanding evidence that might enable the opinion to be provided should be identified; the examiner should further state whether the inability is due to the examiner's limited knowledge, the limits of medical knowledge in general, or the absence of needed evidence.  

3.  After available service treatment records have been obtained, schedule the Veteran for a VA examination of his feet.  The examiner should report that the claims file was reviewed.  All indicated tests and studies should be conducted.  At the conclusion of the examination and record review, the examiner should provide the following opinions:

a) Does the Veteran have a current disability of one or both feet (shown at any time since 2010)?  

b) For each current disability of the feet is it as likely as not that the disability began during active service, or is the result of an injury, to include frostbite, during service.  

The reasons for all opinions should be provided.  .  If the examiner is unable to provide any requested opinion without resort to speculation, the reasons for that opinion should be provided, and any outstanding evidence that might enable the opinion to be provided should be identified; the examiner should further state whether the inability is due to the examiner's limited knowledge, the limits of medical knowledge in general, or the absence of needed evidence.

4.  Issue a statement of the case for the issues of entitlement to service connection for arthritis and entitlement to service connection for scars.  Neither of these claims should be returned to the Board unless a substantive appeal is received.  

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


